Citation Nr: 0618706	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-29 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability.



ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.                
.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2003 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the veteran if further action 
is required on his part.
 

REMAND

The veteran seeks a total disability evaluation based 
individual unemployability, caused by service-connected 
disorders.  His sole service-connected disability is L5-S1 
bulging and degenerative joint disease and bulging disc at 
L5-S1 with right S1 radiculopathy, and a 60 percent 
evaluation is assigned.  Because the evidence as to the 
service-connected disorder is not adequately developed, the 
claim will be remanded.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  The veteran is 
in receipt of a 60 percent rating for his service-connected 
L5-S1 bulging and degenerative joint disease and bulging disc 
at L5-S1 with right S1 radiculopathy.

The veteran's claim for a total disability evaluation based 
on individual unemployabillity was received in May 2003, and 
denied by rating decision dated in September 2003.  While in 
November 2003, the veteran submitted a separate claim for an 
increased disability evaluation of his back disorder, it was 
incumbent upon the RO at the time of adjudication of the 
claim for a total disability evaluation to have ascertained 
whether the veteran's sole service-connected disability 
rating was correct, in accordance with applicable law.  See 
Babchak v. Principi, 3 Vet. App. 466, 467 (1992).  

The applicable law, in particular the schedular criteria for 
rating spine disorders, has been amended twice during the 
pendency of the veteran's appeal, and has not been considered 
by the RO in the context of the total rating claim. The 
rating criteria pertaining to intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended 
effective September 23, 2002. See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002). Second, effective September 26, 2003, the 
rating criteria for evaluating other spine disorders were 
amended. See 68 Fed. Reg. 51,454-51,458 (August 27, 2003);

Thus, because the amended rating provisions have not been 
considered, the claim pertaining to total disability 
evaluation for individual unemployability is REMANDED for the 
following actions:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected back disorder that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO/AMC will request, from the 
Social Security Administration, copies of 
any award letters to the veteran for 
disability compensation, and copies of 
exhibits underlying such award.

3.  After obtaining such materials, and 
ensuring that the veteran has been 
apprised of what evidence would 
substantiate his claim and of the 
allocation of responsibility for 
providing such evidence, the RO/AMC will 
readjudicate the veteran's claim for a 
total disability evaluation based on 
individual unemployability.  In so doing, 
the RO/AMC will consider the rating 
schedule amendments as are cited above, 
and make specific findings as to the 
severity of the degenerative disc disease 
and the degenerative joint disease.  If 
necessary, the RO/AMC will schedule the 
veteran for a clarifying VA examination.

4.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

77The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


